ITEMID: 001-68516
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF YAKOVLEV v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Nicolas Bratza
TEXT: 8. The applicant was born in 1954 and at the material time lived in Katav-Ivanovsk in the Chelyabinsk Region. The applicant now lives in the village of Sanovka in the Ryazan Region.
9. In 1987 the applicant took part in the clean-up works at the Chernobyl nuclear accident site. On 23 March 1993 he was granted the disability status of the second category (“unfit for work”). In June 1994 the classification of his disability was changed to the third category (“fit for light work”).
10. On 26 December 1997 the applicant brought an action against the Medical and Social Expert Examination Service of the Chelyabinsk Region. He sought to reverse the 1994 decision on reclassification of his disability.
11. On 31 March 2000 the Tsentralniy District Court of Chelyabinsk dismissed the applicant’s action and confirmed the lawfulness of the Medical Service’s decision.
12. The applicant appealed to the Chelyabinsk Regional Court. He complained that the proceedings before the district court had been a “travesty of justice” and that his arguments had not been given due consideration.
13. On 31 July 2000 the Chelyabinsk Regional Court upheld the judgment of 31 March 2000. It appears from the Regional Court’s judgment that the matter was determined on the basis of the case-file with the presiding judge acting as the rapporteur. Neither party was present at the appeal hearing.
14. On 4 August 2000 the applicant received a summons for the hearing before the Regional Court that had taken place on 31 July 2000. The summons was dated 21 July 2000 and despatched on 31 July 2000, according to the postmark. It contained a printed clause indicating that parties’ attendance was not required.
15. The applicant submitted, and the Government did not contest it, that he had only received the judgment of the Regional Court on 16 November 2000.
16. Article 106 of the RSFSR Code of Civil Procedure of 11 June 1964 (in force at the material time) provided that a summons was to be served on the parties and their representatives in such a way that they would have enough time to appear at the hearing and prepare their case. Where necessary, the parties could be summoned by a phone call or a telegram. Pursuant to Articles 108 and 109, court summonses were to be sent by mail or by courier and served on the person who was a party to the case.
Article 144 required that civil cases be heard in a court session with mandatory notification to all parties to the case.
Pursuant to Article 157, if a party to the case failed to appear and there was no evidence that the party had been duly summoned, the hearing had to be adjourned.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
